DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Response to Restriction Requirement filed 3/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2 and 30 have been amended.  No claims have been cancelled or newly added.  Accordingly, claims 1-30 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of the implantable structure of claim 30 (species (A)(ii)) and non-degradable metal of claim 3 (species (B)(i)) in the reply filed on 3/11/2022 is acknowledged.
Claims 1 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.
	Accordingly, claims 2, 3 and 5-30 are currently under examination.

Information Disclosure Statement
	The IDS’s filed 10/6/2021 and 1/20/2022 have been considered.  Signed copies are enclosed herewith.

Claim Objections
Claim 12 is objected to because of the following informalities: the claim recites, “wherein the first therapeutic composition initially covers at least a portion of the second therapeutic composition”.  Claim 12 ultimately depends from claim which sets out that the first therapeutic composition is layered over the second therapeutic composition.  The limitation of claim 12 is redundant.  It is suggested that the limitation is deleted and replaced with “wherein the first therapeutic composition is configured to dissolve over the time period to expose....”.
Claim 16 is objected to because of the following informalities:  the claim recites, “wherein the polymer of one of the therapeutic composition dissolves at a faster rate than does the polymer of the other therapeutic composition in the implanted environment”.  The preceding claims from which the claim depends do not set out that both of the therapeutic compositions require a polymer.  For improved clarity, it is suggested that claim 16 is amended to recite said feature.
Claims 19, 20 and 25-28 are objected to because of the following informalities:  each of the claims recite either “anti-proliferative drug” or “anti-proliferative agent”.  To improve consistency, it is suggested that all of the recitations are the same. Either all of said claims should recite “anti-proliferative drug” or all should recite “anti-proliferative agent”.
Claim 20 is objected to because of the following informalities:  
is present in is present in the first drug formulation”.  It is suggested that one of the recitations of “is present in” is removed.
•   The claim also recites “a implanted” in line 3 of the claim.  It is suggested that “a” is replaced with “an”. 
Claim 21 is objected to because of the following informalities: the claim recites, “The implant of claim 2, wherein the direct factor IIa inhibitor comprises...”.  Claim 21 depends from claim 2.  Claim 2 recites the inclusion of “at least one of” a direct factor IIa inhibitor and a direct factor Xa inhibitor.  Neither claim sets out that a direct factor IIa inhibitor is required.  Thus, it is suggested that the claim is amended to include, e.g., “wherein the first drug formulation and/or the second drug formulation comprises the direct factor IIa inhibitor and wherein the direct factor IIa inhibitor comprises...”.
Claim 23 is objected to because of the following informalities:  a space is missing between “carboxamide” and “LY-517717)” in line 4 of the claim and between “acid” and (PD0313052) in line 7 of the claim.  
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to a preceding claim.  See MPEP § 608.01(n).  In the interest of compact prosecution, the examiner is interpreting the claim to depend from claim 19 for art purposes.
Claim 29 is objected to because of the following informalities:  the claim recites, “wherein each of the first and second therapeutic compositions comprises the same polymer”.  The preceding claims from which the claim depends do not set out that both of the therapeutic compositions require a polymer.  For improved clarity, it is suggested that claim 29 is amended 
Claim 30 is objected to because of the following informalities:  the claim recites, “argatraban”, which is misspelled, in lines 5 and 9 of the claim.  It is suggested that “argatraban” is replaced with “argatroban”.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the direct factor IIa inhibitor comprises at least one of argatroban, dabigatran, ximelagatran, melagatran, efegatran, inogatran, atecegatran metoxil (AXD-0837), hirudin, hirudin analogs, bivalirudin, desirudin, and lepirudin, and analogues thereof”. This language renders the claim indefinite because it is unclear what substances are embraced by functional analogs of the direct factor IIa inhibitors listed and it is unclear to what extent the molecule is based on each of the inhibitors. It is further unclear what substances are 
Claim 22 recites “wherein the direct factor IIa inhibitor comprises argatroban, or a salt, isomer, solvate, analog.... thereof ”.  The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban and it is unclear to what extent the molecule is based on argatroban. 
Claim 23 recites “wherein the direct factor Xa inhibitor comprises at least one of apixaban, betrixaban, edoxaban, otamixaban, razaxban, rivaroxaban..... or analogues thereof”. The phrase “analogues” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of the direct factor Xa inhibitors listed and it is unclear to what extent the molecule is based on each of the inhibitors.
Claim 23 recites, “The implant of claim 22, wherein the direct factor Xa inhibitor comprises...”.  Claim 23 depends from claim 22 which limits the direct factor IIa inhibitor.  Claim 22 depends ultimately to claim 2 which recites the inclusion of “at least one of” a direct factor IIa inhibitor and a direct factor Xa inhibitor.  The claim is indefinite because it is unclear which inhibitor(s) are required.
Claim 24 recites “wherein the direct factor Xa inhibitor comprises apixaban, or a salt, isomer, solvate, analog....thereof or rivaroxaban, or a salt, isomer, solvate, analog... thereof”. The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban and rivaroxaban and it is unclear to what extent the molecules are based on apixaban or rivaroxaban. 
Claim 25 recites the limitation "the anti-proliferative agent" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim because parent claim 2 does not recite “anti-proliferative agent”.
Claim 26 recites the limitation "The implant of claim 26, wherein the anti-proliferative agent" in line 1 of the claim.  There is insufficient antecedent basis for “the anti-proliferative agent” because the claim depends from itself and there is no earlier recitation of “an anti-proliferative agent” within the claim.  
Claim 27 recites the limitation "the anti-proliferative drug" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because parent claim 2 does not recite “anti-proliferative drug”.
Claim 28 recites the limitation "the anti-proliferative drug" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because parent claim 2 does not recite “anti-proliferative drug”.
Claim 30 recites “argatroban and analogs thereof ” (lines 5 and 9), “apixaban and/or analogs thereof” (lines 6 and 10), “rivaroaxaban and/or analogs thereof” (lines 6 and10).  The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban, apixaban and rivaroaxaban and it is unclear to what extent the molecules are based on argatroban, apixaban or rivaroaxaban. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites, “wherein at least one of the first therapeutic composition, the second therapeutic composition and the anti-proliferative drug is coated on the surface of the implantable structure”.  Claim 27 depends from claim 2.  Claim 2 recites, “wherein the second therapeutic composition is layered over the surface of the implantable structure”.  Thus, claim 2 already sets out that “at least one of at least one of the first therapeutic composition, the second therapeutic composition and the anti-proliferative drug is coated on the surface of the implantable structure”.  Accordingly, claim 27 does not properly further limit the subject matter of claim 2.
Claim 28 recites, “wherein at least one of the first therapeutic composition, the second therapeutic composition and the anti-proliferative drug is disposed in a reservoir formed on or in the implantable structure”.  Claim 28 depends from claim 2.  Claim 2 recites, “wherein the second therapeutic composition is layered over the surface of the implantable structure and the first therapeutic composition is layered over the second therapeutic composition”.  Thus, claim 2 already sets out that at least one of at least one of the first therapeutic composition, the second therapeutic composition and the anti-proliferative drug is disposed in a reservoir (coating) formed on the implantable structure.  Accordingly, claim 28 does not properly further limit the subject matter of claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2, 3, 7-9, 11, 12, 15-22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0115363 A1, May 9, 2013, hereafter as “Omura”).
The instant invention is drawn to an implant comprising:
an implantable structure having a surface in the patient’s body; 
a first therapeutic composition comprising a first drug formulation including at least one drug selected from the group consisting of a direct factor IIa inhibitor and a direct Xa inhibitor; and
a second therapeutic composition comprising a second drug formulation including at least one drug selected from the group consisting of a direct factor IIa inhibitor and a direct Xa inhibitor;
wherein the first therapeutic composition is formulation for rapid release of the first drug formulation into an implanted environment and the second therapeutic composition is formulated for an extended release of the second drug formulation into the implanted environment, and 
wherein the second therapeutic composition is layered over the surface of the implantable structure and the first therapeutic composition is layered over the second therapeutic composition. 
Regarding instant claim 2, Omura teaches an implant (i.e., stent) comprising a first coating layer formed on the stent body comprising a polymer and a drug (preferably argatroban, 
	Omura is silent to a particular embodiment that contains a direct factor IIa inhibitor such as argatroban in the top layer.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a direct factor IIa inhibitor such as argatroban in the top layer with a reasonable expectation of success because Omura teaches that the inclusion of argatroban is suitable for the intended purpose of a top layer component of the drug eluting stent (MPEP 2144.07).
	Omura does not explicitly teach the limitation, “wherein the first therapeutic composition is formulated for a rapid release of the first drug formulation”.  
	MPEP 2112.01(I) states, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. 
As discussed supra, Omura teaches a substantially identical implant and, as such, claimed properties including rapid release of the first drug formulation are presumed to be necessarily present.
	Regarding instant claim 3, Omura teaches that the stent structure can be made of metal such as stainless steel, which a known non-degradable metal ([0025] and [0044]).
	Regarding instant claims 7 and 8, Omura teaches drug release at a rate of 3 µg/cm2 per day or higher for the first 48 hours and then at rate of 2 µg/cm2 per day or higher for 1 to 2 weeks thereafter ([0080]).  Omura also teaches various ways of altering the release rate of the active agent(s) ([0054]-[0068]).
	Omura is silent to the particular release rate of each layer, individually.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the release rate of each layer individually in order to yield the combined release rate desired with a reoanable expectation of success.  A skilled artisan would have been motivated to do so because Omura teaches the general conditions of the claim and further provides guidance as to how to vary various variables that can be optimized in order to obtain the desired release profile.
	Regarding instant claim 9, Omura, as discussed above, teaches that both coating layers comprise a polymer (abstract; [0048], [0050] and [0064]).
	Regarding instant claim 11, Omura teaches that the top layer suppresses the release of the drug from the bottom layer ([0056]).
	Regarding instant claim 12, Omura provides data comparing stents comprising one coating layer comprising a polymer and a drug (DES 1, 3, 5) and stents comprising a bottom layer composition a polymer and a drug and a top layer comprising a polymer (DES 2, 4, 6) 
	Regarding instant claim 15, Omura teaches the inclusion of biodegradable polymers ([0054]) and Example 2 demonstrates that both coating layers contain degradable polymers ([0084] and [0085]).
	Regarding instant claim 16, Omura provides data comparing stents comprising one coating layer comprising a polymer and a drug (DES 1, 3, 5) and stents comprising a bottom layer composition a polymer and a drug and a top layer comprising a polymer (DES 2, 4, 6) (Table 1).  It is noted that DES 2, 4 and 6 comprise the same bottom layer as DES 1, 3, and 5, respectively.  The data shows that less drug is released within the first 24 hours and sustained release occurs from 24-96 hours (Table 1).   The data in Table 1 also illustrates that top coating and the bottom coating dissolves/degrades at different rates.
	Regarding instant claim 17, Omura teaches the inclusion of non-biodegradable polymers ([0054]).
	Regarding instant claim 18, Omura teaches the inclusion of biodegradable and non-biodegradable polymers ([0054]) and explains that the rate of release of the drug depends on the rate of diffusion and/or the rate of degradation depending on polymer materials utilized ([0056]).  Omura also teaches including a combination of different polymers in order to control the drug release rate ([0056]).
claims 19 and 20, Omura teaches that the top coating layer comprises a polymer and a drug, wherein the drug is an antithrombotic drug (argatroban or the like), an immnosuppressor (rapamycin, everolimus, etc.), an anticancer drug (paclitaxel or the like) and/or a hypocholesterolemic agent (statin or the like) (abstract; [0048], [0050] and [0064]).  
	Omura is silent to a particular embodiment comprising an anti-proliferative drug such as paclitaxel or rapamycin (sirolimus).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include an anti-proliferative drug such as paclitaxel or rapamycin in the top layer with a reasonable expectation of success because Omura teaches that combinations of active agents in the top layer are permissible and that the inclusion of said anti-proliferative agents are suitable for the intended purpose of a top layer component of the drug eluting stent (MPEP 2144.07).
	Regarding instant claims 21 and 22, Omura, as discussed above, teaches the particular active agent, argatroban (abstract; [0048], [0050] and [0064]).
	Regarding instant claim 25, Omura teaches that the top coating layer comprises a polymer and a drug, wherein the drug is an antithrombotic drug (argatroban or the like), an immnosuppressor (rapamycin, everolimus, biolimus, zotarlimus, tacrolimus or the like), an anticancer drug (paclitaxel or the like) and/or a hypocholesterolemic agent (statin or the like) (abstract; [0048], [0050] and [0064]).  
	Omura is silent to a particular embodiment comprising an anti-proliferative drug such as rapamycin (sirolimus), everolimus, biolimus, zotarlimus or tacrolimus.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include an anti-proliferative drug such as 
	Regarding instant claim 26, Omura teaches that the top coating layer comprises a polymer and a drug, wherein the drug is an antithrombotic drug (argatroban or the like), an immnosuppressor (rapamycin, everolimus, biolimus, zotarlimus, tacrolimus or the like), an anticancer drug (paclitaxel or the like) and/or a hypocholesterolemic agent (statin or the like) (abstract; [0048], [0050] and [0064]).  
	Omura is silent to a particular embodiment comprising an anti-proliferative drug such as rapamycin (sirolimus), everolimus, biolimus, zotarlimus, tacrolimus or paclitaxel.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include an anti-proliferative drug such as rapamycin (sirolimus), everolimus, biolimus, zotarlimus, tacrolimus or paclitaxel in the top layer with a reasonable expectation of success because Omura teaches that combinations of active agents in the top layer are permissible and that the inclusion of said anti-proliferative agents are suitable for the intended purpose of a top layer component of the drug eluting stent (MPEP 2144.07).
	Regarding instant claims 27 and 28, Omura, as discussed above, teaches an implant (i.e., stent) comprising a first coating layer formed on the stent body comprising a polymer and a drug (preferably argatroban, a direct factor II1 inhibitor) and a second coating layer formed over the first coating layer comprising a polymer and a drug, wherein the drug is an antithrombotic drug (argatroban or the like), an immnosuppressor (rapamycin, everolimus, etc.), an anticancer drug 
	Regarding instant claim 29, Omura teaches that the polymers used in the coating layers may be the same or different from one another ([0066]) and Example 2 demonstrates that both coating layers contain the same polymer ([0084] and [0085]).
 	Thus, the teachings of Omura render the instant claims prima facie obvious.
	
Claims 5, 6, 23, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0115363 A1, May 9, 2013, hereafter as “Omura”), as applied to claims 2, 21 and 22, in view of Tseng et al. (US 2018/0000750 A1, Jan. 4, 2018, hereafter as “Tseng”) as evidenced by Becker et al. (“Antithrombotic Drugs: Pharmacology and Implication for Dental Practice” Anesth Prog. 2013, 60(2) pp.72-80; hereafter as “Becker”).
	The instant invention is described above.
	Omura teaches the elements discussed above including suppressing platelet aggregation ([0064]).
	Omura is silent to a direct factor Xa inhibitor, wherein the direct Xa inhibitor comprises apixaban, edoxaban, or rivaroxaban (instant claims 23 and 24), wherein at least one of the first drug formulation and the second drug formulation comprises both a direct factor IIa inhibitor (e.g., argatroban) and a direct factor Xa inhibitor (e.g., apixaban, rivaroxaban) (instant claim 5), wherein the first drug formulation and the second drug formulation each comprise both a direct factor IIa inhibitor (e.g., argatroban) and a direct factor Xa inhibitor (e.g., apixaban, rivaroxaban) (instant claims 6 and 30).
st full para.).
The references are both drawn to drug eluting stents comprising anti-thrombotic agents for the purpose of suppressing platelet aggregation, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular anti-thrombotic agents, apixaban, edoxaban, or rivaroxaban into the invention of Omura as suggested by Tseng with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Tseng teaches that the particular anti-thrombotic agents, apixaban, edoxaban, or rivaroxaban are suitable for coating implantable devices such as stents in order to effectively suppress platelet aggregation.  It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the particular anti-thrombotic agents, argatroban with one of apixaban, edoxaban, or rivaroxaban into the one or more coating layers of Omura as suggested by Tseng with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because MPEP 2144.06(I) states that it is prima facie obvious to combine combining two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
	Thus, the combined teachings of Omura and Tseng render the instant claims prima facie obvious.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0115363 A1, May 9, 2013, hereafter as “Omura”), as applied to claim 2, in view of Falotico et al. (US 2007/0098753 A1, May 3, 2007, hereafter as “Falotico”).
	The instant invention is described above.
	Omura teaches the elements discussed above including suppressing platelet aggregation ([0064]).
	Omura is silent to a sacrificial layer or diffusion-rate controlling layer that is present over at least one of the first of second therapeutic compositions or between the first and second therapeutic compositions in order to delay or control the release of the active agents.
	Falotico teaches multilayer drug coated medical devices such as stents comprising one or more drugs for local delivery of said drugs to the site of implantation for the treatment of restenosis, platelet aggregation, etc. (abstract, [0002], [0033]-[0037).  Falotico teaches adding a top coating to delay the release of said drugs ([0175]-[0176]) or a diffusion overcoat to control the drug elution rates of said drugs ([0309]-[0311] and [0314]).  
	The references are both drawn to multilayer drug eluting stents comprising active agents for the purpose of suppressing/treating platelet aggregation, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a top coating (sacrificial layer) or a diffusion overcoat into the invention of Omura as suggested by Falotico with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Falotico teaches that the addition of a top coating effectively delays the release of the drugs from the layers beneath the top coating and the addition of a diffusion overcoat effectively allows for further control of the drug elution rates of 
	Thus, the combined teachings of Omura and Falotico render the instant claims prima facie obvious.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Omura, discussed above, teaches that the upper layer contains less than 20% drug whereas the claim requires 25-83% drug.

Conclusion
All claims have been rejected or objected to; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617